Citation Nr: 0127595	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-09 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions rendered by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A personal hearing was held, by means of videoconferencing, 
before the undersigned Board Member, sitting in Washington, 
D.C.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.

2.  An inservice chest contusion was acute and transitory, 
and is not shown to be related to musculoskeletal chest pain 
currently manifested.

3.  An unappealed February 1968 RO rating decision denied the 
veteran's claim for service connection for a skin rash. 

4.  The evidence received since the February 1968 rating 
decision does not bear directly and substantially on the 
question of service connection for a skin rash, and is not by 
itself, or in conjunction with evidence previously submitted, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A disability manifested by chest pain was not incurred in 
or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303, (2001).

2.  The RO's February 1968 rating decision, wherein a claim 
of entitlement to service connection for a skin rash was 
denied, is final.  38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2001).

3.  The evidence received subsequent to the February 1968 
rating decision is not new and material, and it does not 
serve to reopen the veteran's claim for service connection 
for a skin rash.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims, 
and that he has not indicated the existence of any pertinent 
evidence that has not already been obtained or requested.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  The Board accordingly concludes that the RO has 
either complied with, or gone beyond, these provisions.  In 
addition, the RO has obtained all necessary examination of 
the veteran.

Moreover, the veteran has been advised several times of the 
laws and regulations pertaining to the issues at hand, by 
means of rating decisions, a statement of the case, and a 
supplemental statement of the case.  The Board therefore 
finds that the RO has complied with both the duty to assist 
and the duty to notify provisions of the VCAA, implementing 
regulations, and internal VA guidance, and that, in light of 
all of these considerations, it is not prejudicial to the 
claimant to proceed to adjudicate the claim on the current 
record.  See Bernard v. Brown, 4 Vet. App. 384.

B.  Service Connection for a Disability Manifested by Chest 
Pain

The veteran contends, essentially, that he has a disability 
manifested by chest pain that initially began during his 
period of service, and for which service connection should be 
assigned.  He specifically alleges that he injured his chest 
in a motor vehicle accident during service, and that he has 
had chest pains ever since.  After a review of the record, 
however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.  

Service connection is appropriate for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  In addition, 
with a chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology is required when the condition noted during 
service is not shown to be chronic.  When the fact of 
chronicity is not adequately supported, a showing of 
continuity after service is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  

The report of the veteran's service entrance medical 
examination, dated in February 1955, shows that his lungs and 
chest were each clinically evaluated as normal.  A medical 
record apparently dated in October 1955 indicates that he 
complained of chest pain following an automobile accident in 
which he struck his chest on the car dashboard; a contusion 
of the anterior chest, but no fracture, was noted.  The 
report of his separation medical examination, dated in 
January 1956, does not indicate the presence of any chest 
problems or complaints of a musculoskeletal nature, either on 
examination or by history.  His lungs and chest were 
clinically evaluated as normal.

The report of a February 1968 VA examination indicates that 
the veteran at that time complained of disabilities to 
include shortness of breath and a "choking sensation."  The 
report also shows, however, that on examination his 
respiratory and musculoskeletal systems were deemed normal; 
it does not indicate the presence of chest pain.

The medical evidence first indicates the post-service 
presence of problems relating to chest pain in the late 
1980's.  VA medical records dated in December 1988, March 
1989, and June 1989 show complaints of chest pain; an April 
1989 VA medical record specifically notes the presence of 
skeletal chest pain and mild chest wall tenderness.  

A September 1999 medical record indicates complaints by the 
veteran of chest pains, occasionally marked by shortness of 
breath, of 20-to-25 years duration, since an automobile 
accident.  The record shows assessments to include chronic 
chest pain, probably musculoskeletal, very atypical.

The Board acknowledges that the veteran's service medical 
records show that he incurred a chest contusion, as a 
consequence of an automobile accident, while in service.  
There is no indication, however, that the injury arising 
therefrom was other than acute and transitory in nature, in 
that the report of his separation medical examination does 
not show the presence of any problems relating to the chest, 
or history thereof.  See 38 C.F.R. § 3.303(b) (2001).  
Likewise, the report of a February 1968 VA examination is 
devoid of findings indicating the presence of chest pain.  
This evidence tends to rebut the veteran's allegations of 
chest pain ever since the injury in service.  

The post-service medical evidence first demonstrates the 
presence of a musculoskeletal disability manifested by chest 
pain in the late 1980's, at which time skeletal chest pain 
and chest wall tenderness were noted.  This encompassed a 
span of time of more than 30 years without any 
contemporaneous reports of chest pain.  Neither this record, 
however, nor any other medical evidence, to include the 
September 1999 medical record in which very atypical 
musculoskeletal chest pain was identified, show that this 
problem was related to active service that had concluded in 
1957.  See 38 C.F.R. § 3.303(d) (2001).

In brief, the medical evidence demonstrates that an inservice 
chest contusion was acute and transitory, and does not 
indicate that it was related in any manner to chest wall pain 
first shown more than 30 years later.  The Board must 
therefore conclude that the preponderance of the credible 
evidence is against the veteran's claim for service 
connection for a disability manifested by chest pain.  That 
claim, accordingly, fails.


C.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Service Connection for a Skin Rash

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for a skin rash was 
denied by the RO in April 1968.  Of record at that time, and 
considered by the RO, were the veteran's service medical 
records and the report of a February 1968 VA examination.  
The RO noted that the veteran had been treated in service for 
a rash that had been diagnosed as pityriasis rosea, but that 
no disabilities were shown on the separation examination, and 
that no skin condition was revealed on the VA examination.  
The RO denied the veteran's claim on the basis that a rash 
was not found on the last examination; he was notified of 
that decision, and appellate rights and procedures, by means 
of a letter dated March 4, 1968.  Review of the claims folder 
does not indicate that he thereafter indicated disagreement 
with that decision within one year.

That decision is accordingly final, and, as indicated above, 
can be reopened only upon the receipt of evidence that is 
both new and material.  The evidence received by VA since 
February 1968 includes a statement from a private 
psychiatrist, dated in September 1988, that does not 
reference a skin rash; VA medical records dated in 1988 and 
1989, to include a treatment record dated in March 1989 
noting the presence of tinea pedis and onychomycotic nails; a 
statement from an acquaintance of the veteran, dated in 
September 1996 and noting that the veteran had been treated 
during service for "pyrea rosea"; and a September 1999 
medical record indicating the presence of an erythematous 
tinea rash under the right axilla, and tinea cruris.

This evidence is new, in the sense that it presents new 
information; the fact that a skin rash is currently 
manifested was not of record at the time the RO denied the 
veteran's claim in February 1968.  This evidence, however, is 
not material.  The fact that a skin rash is currently shown 
(and was shown in March 1989), does not, in and of itself, in 
any manner demonstrate that the rash shown at that time was 
etiologically related to the skin problem shown in service, 
and acknowledged by the RO in 1968.  The evidence received 
since February 1968 does not tend to show that a skin rash 
was either incurred in, or aggravated by, active service and, 
as such, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.  The Board must therefore conclude that 
evidence that is both new and material has not been 
submitted, and that the veteran's claim of entitlement to 
service connection for a skin rash has not been reopened.


ORDER

Service connection for a disability manifested by chest pain 
is denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a skin rash, 
and the benefits sought on appeal with regard to that claim 
are denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

